ORDER

PER CURIAM.
Warren County Concrete (“Employer”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) affirming the award and decision of the Administrative Law Judge (“ALJ”) which found Dan Whitt (“Claimant”) permanently and totally disabled.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by competent and substantial evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).